352 S.W.3d 676 (2011)
Arthur SMITH, Movant/Appellant,
v.
STATE Of Missouri, Respondent.
No. ED 95065.
Missouri Court of Appeals, Eastern District, Division One.
November 15, 2011.
*677 Jo Ann Rotermund, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., John M. Reeves, Jefferson City, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J, ROY L. RICHTER, J., and GARY M. GAERTNER, Jr., J.

ORDER
PER CURIAM.
Arthur Smith (Movant) appeals from the judgment denying his Rule 29.15 motion after an evidentiary hearing. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Rule 84.16(b).